Exhibit 10.4

PROMISSORY NOTE

 

$5,625,000.00   Orange, California   March 28, 2012

FOR VALUE RECEIVED, the undersigned DDI GLOBAL CORP. (“Borrower”) promises to
pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
Anaheim RCBO, 500 North State College Blvd., 13th Floor, Orange, California
92868, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of Five Million Six Hundred Twenty-Five Thousand Dollars
($5,625,000.00), with interest thereon as set forth herein.

INTEREST:

(a) Interest. The outstanding principal balance of this Note shall bear interest
at four and three hundred twenty-six thousandths percent (4.326%) per annum
(computed on the basis of a 360-day year, actual days elapsed).

(b) Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.

REPAYMENT AND PREPAYMENT:

(a) Repayment. Principal and interest shall be payable on the last day of each
month in installments of Forty-Two Thousand Five Hundred Thirty-Two Dollars and
thirty-five cents ($42,532.35) each, commencing April 30, 2012, and continuing
up to and including February 28, 2019, with a final installment consisting of
all remaining unpaid principal and accrued interest due and payable in full on
March 31, 2019.

(b) Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof.

(c) Prepayment. Borrower may prepay principal on this Note in the minimum amount
of One Hundred Thousand Dollars ($100,000.00); provided however, that if the
outstanding principal balance of this Note is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance hereof. In
consideration of Bank providing this prepayment option to Borrower, or if this
Note shall become due and payable at any time prior to the maturity date hereof
by acceleration or otherwise, Borrower shall pay to Bank immediately upon demand
a fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which said maturity date occurs,
calculated as follows for each such month:

 

  (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the maturity date hereof.



--------------------------------------------------------------------------------

  (ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term until the maturity date hereof at the Money Market Funds Rate in
effect on the date of prepayment for new loans made for such term and in a
principal amount equal to the amount prepaid.

 

  (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by the Money Market Funds Rate used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above Bank’s
Prime Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).

The “Money Market Funds Rate” means the rate per annum which Bank estimates and
quotes to its borrowers as the rate, adjusted for reserve requirements, federal
deposit insurance and any other amount which Bank deems appropriate, at which
funds in the amount of a loan and for a period of time comparable to the term of
such loan are available for purchase in the money market on the date such loan
is made, with the understanding that the Money Market Funds Rate is Bank’s
estimate only and that Bank is under no obligation to actually purchase and/or
match funds for any transaction. This rate is not fixed by or related in any way
to any rate that Bank quotes or pays for deposits accepted through its branch
system.

All prepayments of principal shall be applied on the most remote principal
installment or installments then unpaid.

EVENTS OF DEFAULT:

This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of March 28, 2012,
as amended from time to time (the “Credit Agreement”). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an “Event of Default”
under this Note.

MISCELLANEOUS:

(a) Remedies. Upon the sale, transfer, hypothecation, assignment or other
encumbrance, whether voluntary, involuntary or by operation of law, of all or
any interest in any real property securing this Note, or upon the occurrence of
any Event of Default, the holder of this Note, at the holder’s option, may
declare all sums of principal and interest outstanding hereunder to be
immediately due and payable without presentment, demand, notice of
nonperformance, notice of protest, protest or notice of dishonor, all of which
are expressly waived by Borrower. Borrower shall pay to the holder immediately
upon demand the full amount of all payments, advances, charges, costs and
expenses, including reasonable attorneys’ fees (to include outside counsel fees
and all allocated costs of the holder’s in-house counsel), expended or incurred
by the holder in connection with the enforcement of the holder’s rights and/or
the collection of any amounts which become due to the holder under this Note,
and



--------------------------------------------------------------------------------

the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.

(b) Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.

(c) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.

 

DDI GLOBAL CORP. By:   

/s/ WAYNE T. SLOMSKY

  Wayne Slomsky,   Chief Financial Officer